Title: From Thomas Jefferson to Caspar Wistar, 16 December 1800
From: Jefferson, Thomas
To: Wistar, Caspar



Dear Sir
Washington Dec. 16. 1800.

I have written you a letter of this date to be laid before the society. this is for yourself only. I have proposed so many members at different times that I am afraid to add to the number. yet Dunbar ought to be associated to us. I inclose you a letter with some communications of his to a mr Smith of London, which he sent to me open for perusal, desiring me when read to forward them as directed. they will enable you to judge of his degree of science, & therefore I leave them open for your perusal, & will pray you to seal & send them by some vessel bound to London.
I have this day written to Chancr. Livingston, to pray him to procure for me the bones you mention, either for money or favor: and if obtained, to address them to Mr. Barnes, Philadelphia, where his agent mr Richards will recieve & hold them subject to my orders, and of course at your service. accept my respectful & friendly salutations.

Th: Jefferson

